PER CURIAM.
The petition is granted. Eric Williams is hereby afforded a belated appeal of the judgment and sentence in case number 04-1689C in the Circuit Court for Bay County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the appeal, if he qualifies for such an appointment.
BROWNING, C.J., WEBSTER and PADOVANO, JJ„ concur.